On Petition for Rehearing.
Hadley, J.
In their petition for a rehearing, counsel for appellee insist that the record shows that the testimony of Dr. Shanklin referred to in the opinion did not go to the jury. The record is plain, and the testimony appears in the regular order of the examination of the witness; the last preceding question being in regard to the fees of the physician. Then follow the questions, objections and answers in regular order, with no intimation in the record that the jury had been withdrawn. The ambiguous remark of the court, “Well, it has not been read to the jury yet,” cannot be held to contradict the showing on the face of the record. As suggested by appellant, the remark could not refer to the testimony of Dr. Shanklin, since his testimony was not being read. He was present and testifying orally.
It is also insisted by appellant’s counsel that the evidence was competent, and some, Missouri cases are cited, and tljc statement made that the statute is like the statute of Indiana. The Missouri statute, upon which the decisions cited. are based, is essentially different from ours. Section 3596 of the practice act of Missouri, after providing for the reading of the affidavit for continuance in evidence, provides: “And the opposite party may disprove the facts disclosed, or prove any contradictory statements made by such absent witness in relation to the matter in issue and on trial.” Under this *513statute, the decisions cited are correct, but it will be seen that they would not be authority under our statute. Rehearing denied.
Roby, C. J., Comstock, Myers, Rabb and Hadley, JJ., concur; Watson, J., dissents.